


Employee Number:       
Grant Name:       
Total:   
Issue Date:       
Expiry Date:       
Grant Price:       


 
GIBRALTAR INDUSTRIES, INC.
 
2015 EQUITY INCENTIVE PLAN
_________________________________
Award of Restricted Stock
_________________________________
 
            THIS AWARD made to (the “Recipient”) as of this 7th day of May,
2015.
Recitals:
 
            Effective as of May 7, 2015, Gibraltar Industries, Inc. (the
“Company”) adopted an equity based incentive compensation plan known as the
Gibraltar Industries, Inc. 2015 Equity Incentive Plan (the “Plan”).
 
            The Compensation Committee has directed the Company to grant an
award of Restricted Stock to the Recipient under the terms of the Plan.
 
           
            The Plan provides that the terms and conditions of each Award are to
be specified in a written instrument.
 
Grant of Award:
 
            NOW, THEREFORE, the Company hereby grants to the Recipient, (Total)
Shares of Restricted Stock on the following terms and conditions:
 
1.                  Award of Restricted Stock.  Subject to the terms and
conditions of this Award instrument (“Instrument”), the Recipient is hereby
granted an Award of (Total) Shares of Restricted Stock.  Any reference in this
Instrument to Restricted Stock shall be deemed to refer only to the Restricted
Stock granted pursuant to the Award reflected in this Instrument together with
any additional Shares of




--------------------------------------------------------------------------------




Restricted Stock credited to the Recipient with respect to the Restricted Stock
referred to above pursuant to the anti-dilution provisions of the Plan.


2.                  Restriction on Transfer.  Except as set forth in Sections 3
and 4 below, the Restricted Stock shall be subject to the Restrictions on
transfer set forth in Section 5.02 of the Plan.


3.                  Lapse of Restrictions; Expiration of Restricted Period.  The
Restrictions shall lapse with respect to the Restricted Stock awarded by this
Instrument and the Restricted Period shall expire with respect to the total
number of Shares of Restricted Stock which have been awarded to the Recipient
pursuant to this Instrument on the earliest to occur of: (a) the  third (3rd)
anniversary of the date hereof; (b) the date the Recipient retires from his
position as a member of the Company’s Board of Directors, provided that such
retirement date is at least one year after the date hereof; (c) the date of the
Recipient’s death; and (d) the date it is determined that the Recipient suffers
from a Disability.


4.                  Lapse of Restrictions Upon a Change in Control.  As provided
for by Article 9 of the Plan, upon the occurrence of a Change in Control, the
Restrictions applicable to the Shares of Restricted Stock awarded to the
Recipient pursuant to this Instrument shall lapse on the date the Change in
Control occurs.


5.                  Form of Payment.  Except as otherwise provided by Article 9
of the Plan, upon the lapse of the Restrictions on the Shares of Restricted
Stock awarded pursuant to this Instrument, the Company shall issue to the
Recipient a stock certificate representing the number of Shares of Common Stock
represented by the Restricted Stock with respect to which the Restrictions have
lapsed, together with cash equal to the Fair Market Value, determined as of the
date the Restrictions have lapsed, of any fractional Shares of Restricted Stock
as to which the Restrictions have lapsed.


6.                  Applicability of the Plan.  Except as otherwise provided by
this Instrument, the terms of the Plan shall apply to the Award described in
this Instrument and the rights of the Recipient with respect to such Award. 
This Instrument, together with the Plan, contains all the terms and conditions
of the Award described herein and the rights of the Recipient with respect to
such Award.


7.                  Notices.  Any notices or other communications given in
connection with this Agreement shall be mailed, and shall be sent by registered
or certified mail, return receipt requested, to the indicated address as
follows:
                        If to the Company:
 
                        Gibraltar Industries, Inc.
                        3556 Lake Shore Road
                        P.O. Box 2028
                        Buffalo, New York 14219
                        Attn: Corporate Secretary
 
                        If to the Recipient:




--------------------------------------------------------------------------------




 
 
 
or to such changed address as to which either party has given notice to the
other party in accordance with this Section 7.  All notices shall be deemed
given when so mailed, except that a notice of a change of address shall be
deemed given when received.


8.                  Defined Terms.  Capitalized terms used but not otherwise
defined herein shall have the meaning provided to such terms by the Plan.
 
            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on and as of the day and year first set forth above.
                                                           


 
GIBRALTAR INDUSTRIES, INC.
 
 
 
By:
/s/ Paul M. Murray
 
 
Paul M. Murray
 
 
Senior Vice President of Human Resources
 
 
and Organizational Development











 






